 


113 HR 1504 IH: Rhode Island Fishermen's Fairness Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 1st Session 
H. R. 1504 
IN THE HOUSE OF REPRESENTATIVES 
 
April 11, 2013 
Mr. Langevin (for himself and Mr. Cicilline) introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the Magnuson-Stevens Fishery Conservation and Management Act to add Rhode Island to the Mid-Atlantic Fishery Management Council. 
 
 
1.Short titleThis Act may be cited as the Rhode Island Fishermen's Fairness Act. 
2.FindingsCongress makes the following findings: 
(1)Rhode Island fishermen participate in fisheries managed by the New England Fishery Management Council (hereinafter referred to as the NEFMC) and the Mid-Atlantic Fishery Management Council (hereinafter referred to as the MAFMC). 
(2)Rhode Island currently has voting membership on the NEFMC under the Magnuson-Stevens Fishery Conservation and Management Act but does not have voting membership on the MAFMC. 
(3)Rhode Island lands more MAFMC-managed stocks than any other MAFMC member except the State of New Jersey. 
(4)A higher percentage of Rhode Island’s commercial landings (by weight or value) traditionally have come from species that are managed by the MAFMC as compared to species managed by NEFMC. 
(5)MAFMC has found that Rhode Island’s circumstance parallels that of Florida and North Carolina, which each have voting membership on two different fishery management councils. 
3.Addition of Rhode Island to the Mid-Atlantic Fishery Management CouncilSection 302(a)(1)(B) of the Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1852(a)(1)(B)) is amended— 
(1)by inserting Rhode Island, after States of; 
(2)by inserting Rhode Island, after except North Carolina,; 
(3)by striking 21 and inserting 23; and 
(4)by striking 13 and inserting 14. 
 
